


Exhibit 10.15


April 1, 2011


Joseph B, Burton
739 Alden Lane
Livermore, CA 94550
 
Dear Joe,
On behalf of Plantronics, Inc., the “Company” I am pleased to offer you the
position of Senior Vice President of Engineering and Chief Technology Officer
reporting to me. Your first day of employment is anticipated to be on or about
May 2, 2011.
This letter outlines the terms of your employment with the Company, your
compensation and benefits, as set forth below:
•
Annual Base Salary

◦
$350,000 per year, payable biweekly.



•
Executive Incentive Plan

◦
65% of your annual salary or $227,500

◦
A portion of this award opportunity (currently 32.5%) will be tied to achieving
Annual Corporate Financial Performance and be paid annually. The actual award
earned will be determined as soon as practical after the end of each fiscal year
and will range between zero and two times (0x - 2x) the opportunity for the
portion of the plan tied to Annual Corporate Financial Performance.

◦
The remaining portion of the award opportunity (currently 32.5%) will be tied to
achieving Product Group/Segment or Functional Goals. The actual award earned for
each quarter will be determined as soon as practical after the end of each
fiscal quarter and will range between zero and one times (0x - 1x) the
opportunity for the portion of the plan tied to Product Group/Segment or
Functional Goals. This portion of the bonus will be paid at the end of the
fiscal year if Plantronics meets or exceeds the Annual Corporate Financial
Performance threshold.

◦
The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving company-wide financial performance
goals as well as product group, segment, or functional objectives and individual
performance goals by providing the opportunity to receive annual cash payments
based on performance.



•
Target Total Cash Compensation

◦
$577,500 per year based on the compensation elements shown above.



•
Maximum Total Cash Compensation

◦
$691,250 per year based on the compensation elements shown above.



•
Hire-On Bonus

◦
$500,000 Hire-on bonus, payable in two payments. The first payment of $250,000
will occur in your first paycheck once you are an employee of Plantronics. You
agree that should you voluntarily terminate your employment with Plantronics
within two (2) years of your hire date, you will reimburse Plantronics the
amount of this first payment according to the following schedule:  100% if you
voluntarily leave within one year; 50% if voluntarily leave between years 1 and
2; and 0% is owed after 2 years.  Your second payment of $250,000 will occur in
your first paycheck after you've been employed for one year with Plantronics.
You agree that should you voluntarily terminate your employment with Plantronics
within two (2) years of this second payment date, you will reimburse Plantronics
the amount of this second payment according to the following schedule:  100% if
you voluntarily leave within one year; 50% if voluntarily leave between years 1
and 2; and 0% is owed after 2 years. Both payments are subject to applicable IRS
guidelines.



•
Car Allowance

◦
A car allowance of $8,280 per year, payable bi-weekly, will be provided to you
in lieu of mileage reimbursement.



•
Stock Options

◦
20,000 option shares. The Grant Date of your stock options shall be the date
that you commence your regular employment with Plantronics. The stock option
will be priced at the closing price on the NYSE on your start date. 33% of the
Shares subject to this Option shall be vested on the one year anniversary of the
Grant Date.  Thereafter, 1/36 of the shares subject to the option shall vest on
the same date of each month; so as to be 100% vested on the three year
anniversary of the Grant Date.  All vesting is subject to Optionee remaining as
an





--------------------------------------------------------------------------------




Associate on the relevant vesting dates.


•
Restricted Stock Awards

◦
25,000 restricted stock awards subject to Board of Directors approval. The price
will be at par value of $0.00 and the award will be effective on your first day
of employment. The shares will vest over four (4) years. The normal amount that
vests per year will be 25% of the total.



•
Restricted Stock Units

◦
25,000 restricted stock units subject to Board of Directors approval. The price
will be at par value of $0.00 and the award will be effective on your first day
of employment. The shares will vest over four (4) years. The normal amount that
vests per year will be 25% of the total.



•
General Benefits

◦
You will be eligible to participate in Company benefit programs as available or
become available to other similarly situated associates of the Company, subject
to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company. Life, Medical, Dental and Disability coverage will begin on your first
day of employment.



•
Executive Benefit Program

◦
Executive Health and Welfare Benefits

▪
Up to $50,000 per year reimbursement for medical services not otherwise covered.

◦
Vacation

▪
4 weeks of vacation accrual per year, subject to an 320 hour accrual cap

◦
Designed Compensation Program

▪
Detail on Attachment A



•
401(k)

◦
You are eligible to join the Plantronics, Inc. 401(k) plan at any time. You may
contribute a pre-tax salary reduction % between 1% and 50%. Plantronics will
match 50 cents for every $1.00 you save up to 6% of your pre-tax income. The
matching is 100% vested immediately. Plantronics, Inc. also makes a non-elective
employer contribution of 3% of your base salary on a bi-weekly basis to the
401(k).

    
This formal notification of our offer of employment is subject to the terms set
forth in the Plantronics Employment Application and is contingent upon
satisfactory background verification, receipt of an original application, a
final review of references, and the approval of the BOD.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
Plantronics, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.
As a Company associate, you will be expected to abide by company rules and
standards as presented in our Associate Handbook and our World Wide Code of
Business Conduct and Ethics. As a condition of your employment, you will also be
required to sign and comply with an Associate Patent, Secrecy And Invention
Agreement which requires, among other provisions, (i) the assignment of patent,
copyright and other intellectual property rights to any invention made during
your employment at the Company, and (ii) non-disclosure of proprietary
information.




--------------------------------------------------------------------------------




To indicate your acceptance of the Company's offer of employment as stated
above, please sign and date this letter in the space provided below. A duplicate
original is enclosed for your records. This letter sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter, including, but not limited to,
its at-will employment provision, may not be modified or amended except by a
written agreement signed by Plantronics CEO and you.
Joe, I look forward to working with you and having you as a member of the team!
                                            
Sincerely,
PLANTRONICS, INC.
/s/ Ken Kannappan
Ken Kannappan
President & CEO



Agreed to and accepted:
Signature:
/s/ Joe Burton
 
 
Printed Name:
Joe Burton
 
 
Received offer Date:
4/1/11
 
 
Confirmed Start Date:
5/23/11

                
  
 
This offer expires one week from the date listed on the first page.
Please either mail or fax, (831) 426-0136, a signed original to indicate
acceptance of offer.     




